DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed January 23, 2021. As directed by the amendment: Claims 1, 3, 12, 17, and 19 have been amended. Claims 1-19 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nycz (US 2010/0249796).
Regarding claim 1, Nycz discloses a method for insertion of a prosthesis (14) into a prepared cavity (17) in a portion of bone (17), the prosthesis (14) having a prosthesis profile (figures 1 and 2), the prepared cavity (17) having a cavity profile (figure 3) with the cavity profile configured, responsive to the prosthesis profile (¶43), to retain the prosthesis (14) within the prepared cavity (17), comprising: a) providing an insertion force (Fi) to the prosthesis (14) to insert the prosthesis into the cavity (17), the insertion force (Fi) including a quantified metric (the Examiner notes that a force has both magnitude and direction and is measured in the SI unit of Newton, thus is considered a quantified metric), and b) determining, responsive to the quantified metric (e.g. Newton), a parametric evaluation of an extractive force (e.g. bounce back e.g. displacement, ¶50) of an interface between the prosthesis (14) and the cavity (¶28).
Regarding claim 2, Nycz discloses wherein an insertion device (10) provides the insertion force (Fi) to the prosthesis (14), wherein the insertion force of step a) includes applying an applied force (Fi, ¶28) to the insertion device (10), and wherein said step b) includes measuring, responsive to an application of the applied force to the medical device, a measured impact force within the insertion device (¶28).
Regarding claim 12, Nycz discloses an impact control method for inserting prosthesis (14) into a prepared cavity (17) in a portion of bone (17), the prosthesis (14) having a prosthesis profile (figures 1 and 2), the prepared cavity (17) having a cavity profile (figure 3) with the cavity profile configured, responsive to the prosthesis profile (¶43), to retain the prosthesis (14) within the prepared cavity (17), comprising: a) i, ¶57) applied to an installation tool (16) coupled to the prosthesis (14), b) determining, responsive to the series of theoretical maximum impact forces (Fi, ¶57), a series of measured impact forces (via sensor, ¶48) in the installation tool (16), each the theoretical maximum impact force including a quantified metric (the Examiner notes that a force has both magnitude and direction and is measured in the SI unit of Newton, thus is considered a quantified metric), and c) estimating a quality of a seatedness (e.g. properly oriented or properly seated, ¶59) of the prosthesis within the cavity responsive to the series of forces (Fi, ¶57) relative to the quantified metrics of the theoretical maximum impact forces (Fi).
Regarding claim 13, Nycz discloses wherein the quality of seatedness includes a quality of fixation of the prosthesis (14) within the cavity (17) (¶59).
Regarding claim 14, Nycz discloses wherein the quality of seatedness includes a quality of fracture risk of the prosthesis (14) within the cavity (17) (¶60).
Regarding claim 15, Nycz discloses wherein the quality of seatedness includes a quality of fixation of the prosthesis (14) within the cavity (17) (¶59).
Regarding claim 16, Nycz discloses wherein the applying step (a) includes measuring a magnitude of the applied force (¶48).
Regarding claim 18, Nycz discloses wherein the applying step (a) includes producing the applied force with a predetermined magnitude (¶48).

Allowable Subject Matter
Claims 3-11, 17, and 19 are allowed.

Response to Arguments
Applicant's arguments filed January 23, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 8-9, under 35 U.S.C. 102(a)(1), of the Remarks are directed to the amended claims 1 and 12 and the reference Nycz. Applicant argues that Nycz “do not disclose a quantification of Fi”. However, the Examiner notes that a force has both magnitude and direction and is measured in the SI unit of Newton, thus is considered a quantified metric. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775